UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. CHINA MODERN AGRICULTURAL INFORMATION, INC. (Exact name of registrant as specified in its charter) Commission File Number: 000-54510 Nevada 27-2776002 (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) No.A09, Wuzhou Sun Town Limin Avenue, Limin Development District Harbin, Heilongjiang, China (Address of principal executive offices, Zip Code) (86) 0451-84800733 (Registrant’s telephone number, including area code) Not Applicable. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The registrant had 53,100,000 shares of its common stock, par value $0.001 per share, outstanding at February 13, 2014. CHINA MODERN AGRICULTURAL INFORMATION, INC. QUARTERLY REPORT ON FORM 10-Q December 31, 2013 TABLE OF CONTENTS PAGE PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures About Market Risk 43 Item 4. Controls and Procedures 43 PART II - OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 43 Item 4. Mine Safety Disclosures 43 Item 5. Other Information 43 Item 6. Exhibits 44 SIGNATURES 45 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q contains “forward-looking statements”. Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “anticipate,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Quarterly Report on Form 10-Q and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of the Quarterly Report on Form 10-Q. All subsequent written and oral forward-looking statements concerning other matters addressed in this Quarterly Report on Form 10-Q and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Quarterly Report on Form 10-Q. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS QUARTERLY REPORT ON FORM 10-Q When this report uses the words “we,” “us,” “our,” and the “Company,” they refer to China Modern Agricultural Information, Inc. and its consolidated subsidiaries Value Development Holding, Value Development Group and Jiasheng Consulting, its variable interest entity Zhongxian Information, Xinhua Cattle and Yulong Cattle, the subsidiaries of Zhongxian Information. In addition, unless the context otherwise requires and for the purposes of this report only ● “Exchange Act” refers to the Securities Exchange Act of 1934, as amended; ● “Jiasheng Consulting” refers to Jiasheng Consulting Managerial Co., Ltd., a PRC company; ● “Operating Company or Operating Companies” refers to Value Development Holding, Value Development Group, Jiasheng Consulting, Zhongxian Information, Xinhua Cattle, and Yulong Cattle. ● “PRC,” “China,” and “Chinese,” refer to the People’s Republic of China; ● “Renminbi” and “RMB” refer to the legal currency of China; ● “SEC” refers to the United States Securities and Exchange Commission; ● “Securities Act” refers to the Securities Act of 1933, as amended; ● “Yulong Cattle” refers to Shangzhi Yulong Cattle Co., Ltd., a PRC company; ● “U.S. dollars,” “dollars” and “$” refer to the legal currency of the United States; ● “Value Development Holding” refers to Value Development Holding Limited., a British Virgin Islands company; ● “Value Development Group” refers to Value Development Group Limited, a Hong Kong company; ● “Xinhua Cattle” refers to Heilongjiang Xinhua Cattle Industry Co., Ltd., a PRC company; ● “Zhongxian Information” refers to Heilongjiang Zhongxian Information Co., Ltd., a PRC company; PART I—FINANCIAL INFORMATION Item 1. Financial Statements. CHINA MODERN AGRICULTURAL INFORMATION, INC. AND SUBSIDIARIES Consolidated Financial Statements for the Three and Six Months Ended December 31, 2013 and 2012 1 CHINA MODERN AGRICULTURAL INFORMATION, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED DECEMBER 31, 2 CONTENTS PAGE Consolidated FINANCIAL STATEMENTS: Consolidated Balance Sheets 1 Consolidated Statements of Income and Other Comprehensive Income 3 Consolidated Statements of Changes in Stockholders’ Equity 6 Consolidated Statements of Cash Flows 7 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 9 2 CHINA MODERN AGRICULTURAL INFORMATION, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS DECEMBER 31, 2, 2013 (IN U.S. $) ASSETS December 31, June 30, (Unaudited) Current assets Cash $ $ Accounts receivable Inventories Prepaid expenses Interest receivable Notes receivable, current portion Total current assets Property, plant and equipment Less: accumulated depreciation ) ) Property, plant and equipment, net Other assets Notes receivable Prepaid land lease Biological assets, net Total other assets TOTAL ASSETS $ $ See accompanying notes to the consolidated financial statements. 3 CHINA MODERN AGRICULTURAL INFORMATION, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (CONTINUED) DECEMBER 31, 2, 2013 (IN U.S. $) LIABILITIES AND STOCKHOLDERS’ EQUITY December 31, June 30, (Unaudited) Current liabilities Accrued expenses and other payables $ $ Stockholder loans Total current liabilities Deferred income taxes Total liabilities Commitments and contingencies Stockholders’ equity Common stock, $0.001 par value; 75,000,000 sharesauthorized; 53,100,000 shares issued and outstanding Additional paid-in capital Retained earnings Statutory reserve fund Other comprehensive income Sub-total Noncontrolling interests Total stockholders’ equity TOTAL LIABILITIES ANDSTOCKHOLDERS’ EQUITY $ $ See accompanying notes to the consolidated financial statements. 4 CHINA MODERN AGRICULTURAL INFORMATION, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME (UNAUDITED) FOR THE THREE AND SIX MONTHS ENDED DECEMBER 31, 2(IN U.S. $) Three Months Ended December 31, Six Months Ended December 31, 　 Revenues Milk sales $ Sales commission Total revenues Cost of goods sold ) Gross profit Operating expenses Selling and marketing General and administrative Total operating expenses Operating income See accompanying notes to the consolidated financial statements. 5 CHINA MODERN AGRICULTURAL INFORMATION, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME (UNAUDITED) (continued) FOR THE THREE AND SIX MONTHS ENDED DECEMBER 31, 2(IN U.S. $) Three Months Ended December 31, Six Months Ended December 31, 　 Other income and expenses Other non-operating income $ Other non-operating (expense) - ) - ) Total other income Income before income taxes Provision for income taxes Net income before noncontrolling interests Noncontrolling interests ) Net income attributable to common stockholders See accompanying notes to the consolidated financial statements. 6 CHINA MODERN AGRICULTURAL INFORMATION, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME (UNAUDITED) (continued) FOR THE THREE AND SIX MONTHS ENDED DECEMBER 31, 2(IN U.S. $) Three Months Ended December 31, Six Months Ended December 31, 　 Other comprehensive income: Foreign currency translation adjustment Total comprehensive income $ Earnings per common share, basic and diluted $ $ $ Weighted average shares outstanding, basic and diluted See accompanying notes to the consolidated financial statements. 7 CHINA MODERN AGRICULTURAL INFORMATION, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE SIX MONTHS ENDED DECEMBER 31, 2013 (UNAUDITED) (IN U.S. $) Common Stock Additional Paid-in Capital Retained Earnings Statutory Reserve Fund Noncontrolling Interests Other Comprehensive Income Total Balance, June 30, 2013 $ Net income - Other comprehensiveincome - Balance, December 31, 2013(unaudited) $ See accompanying notes to the consolidated financial statements. 8 CHINA MODERN AGRICULTURAL INFORMATION, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE SIX MONTHS ENDED DECEMBER 31, 2(IN U.S. $) Cash flows from operating activities Net income before noncontrolling interests $ $ Adjustment to reconcile net income to net cash provided by (used in) operating activities: Depreciation Deferred income taxes Loss from sale of biological assets - Change in operating assets and liabilities (Increase) in accounts receivable ) ) (Increase) in inventories ) ) (Increase) in prepaid expenses ) ) Decrease in prepaid land lease Decrease in interest receivable Increase in accrued expenses and other payables Net cash provided by operating activities Cash flows from investing activities Collection of notes receivable Proceeds from sales of biological assets Purchase of property, plant and equipment - ) (Increase) in biological assets ) ) Net cash (used in) investing activities ) ) Cash flows from financing activities Proceeds from stockholder loans Repayment of stockholder loans ) ) Net cash provided by financing activities See accompanying notes to the consolidated financial statements. 9 CHINA MODERN AGRICULTURAL INFORMATION, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (CONTINUED) FOR THE SIX MONTHS ENDED DECEMBER 31, 2(IN U.S. $) Effect of exchange rate changes on cash Net increase in cash Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information Cash paid for income taxes $
